UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-22537-01 (Commission File Number) NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania 23-2215075 (State or Other Jurisdiction of Incorporation) IRS Employer Identification No. Philadelphia and Reading Avenues, Boyertown, PA19512 (Address of Principal Executive Offices) (800) 822-3321 Registrant’s telephone number, including area code (Former Name or Former Address, if Changed Since Last Report):N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer¨ Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2012 Common Stock, no stated par value 150,276,575 shares TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4.Controls and Procedures 46 PART II - OTHER INFORMATION 47 Item 1.Legal Proceedings 47 Item 1A.Risk Factors 47 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 3.Defaults Upon Senior Securities 55 Item 4.Mine Safety Disclosures 55 Item 5.Other Information 55 Item 6.Exhibits 56 SIGNATURES 57 EXHIBITS 58 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS Unaudited (dollars in thousands) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-earning deposits with banks Total cash and cash equivalents Investment securities available-for-sale, at fair value Investment securities held-to-maturity (Fair value $515,765 and $528,598 for 2012 and 2011, respectively) Other securities Loans held-for-sale Loans and leases, net of allowance for loan and lease losses of $116,650 and $126,640 for 2012 and 2011, respectively Premises and equipment, net Accrued interest receivable Bank owned life insurance Other real estate owned and other repossessed assets Goodwill Other intangible assets, net Unconsolidated investments Other assets TOTAL ASSETS $ $ LIABILITIES Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Customer repurchase agreements Structured repurchase agreements Federal Home Loan Bank advances Subordinated debentures Accrued interest payable and other liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common stock, no stated par value; authorized 250,000,000 shares, issued and outstanding:June 30, 2012 - 150,258,232; December 31, 2011 - 151,883,036; net of shares in Treasury: June 30, 2012 - 2,105,994; December 31, 2011 - 0 Accumulated deficit ) ) Accumulated other comprehensive income Treasury stock ) - TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended (dollars in thousands, except per share data) June 30, June 30, INTEREST INCOME Loans and leases, including fees $ Investment securities Taxable Tax-exempt Deposits with banks Total interest income INTEREST EXPENSE Deposits Customer repurchase agreements Structured repurchase agreements Federal Home Loan Bank advances Subordinated debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses NON-INTEREST INCOME Wealth management Service charges on deposit accounts Insurance commissions and fees Cash management and electronic banking fees Mortgage banking Bank owned life insurance Earnings of unconsolidated investments 34 Other operating income Net (losses) gains from fair value changes on subordinated debentures ) ) ) Net losses on sales of investment securities ) - ) - Impairment losses on investment securities: Impairment related losses on investment securities ) - ) - Non credit-related losses on securities not expected to be sold recognized in other comprehensive loss before tax - Net impairment losses on investment securities ) - ) - Total non-interest income NON-INTEREST EXPENSE Salaries, wages and employee benefits Premises and equipment FDIC insurance Other operating expenses Total non-interest expense Income before income taxes Income tax expense NET INCOME Preferred dividends and accretion of preferred discount - - - ) Accelerated accretion from redemption of preferred stock - - - ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ PER SHARE OF COMMON STOCK Basic earnings available to common shareholders $ Diluted earnings available to common shareholders $ Dividends paid in cash $ The accompanying notes are an integral part of these financial statements. 4 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended June 30, 2012 Three Months Ended June 30, 2011 Before Net of Before Net of (dollars in thousands) Tax Tax Tax Tax Tax Tax Amount Expense Amount Amount Expense Amount Net income $ Unrealized gains on investment securities Unrealized gains on cash flow hedges - Other comprehensive income Total comprehensive income $ Six Months Ended June 30, 2012 Six Months Ended June 30, 2011 Before Net of Before Net of (dollars in thousands) Tax Tax Tax Tax Tax Tax Amount Expense Amount Amount Expense Amount Net income $ Unrealized gains on investment securities Unrealized gains on cash flow hedges - Other comprehensive income Total comprehensive income $ The accompanying notes are an integral part of these financial statements. 5 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY Accumulated (dollars in thousands, except share data) Other Common Accumulated Comprehensive Treasury Shares Value Deficit Income Stock Total Balance at December 31, 2011 $ $ ) $ $ - $ Comprehensive income: Net income Other comprehensive income, net of taxes Total comprehensive income Cash dividends declared common ) ) Shares issued under share-based plans, net of excess tax benefits Treasury stock purchased ) ) ) Balance at June 30, 2012 $ $ ) $ $ ) $ The accompanying notes are an integral part of these financial statements. 6 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses Depreciation and amortization Amortization of premiums and discounts on investment securities, net Net losses from sales of investment securities - Impairment of investment securities - (Decrease) increase in fair value of subordinated debentures ) Bank owned life insurance policy income ) ) Share-based compensation expense Unconsolidated investment distributions (gains) ) Loans originated for resale ) ) Proceeds from sale of loans Gain on sale of loans, net ) ) Losses (gains) on sale of other real estate owned, net (7 ) Changes in assets and liabilities: Decrease in accrued interest receivable Decrease in accrued interest payable ) ) Decrease in other assets Decrease in other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from maturities and repayments of investment securities held-to-maturity Proceeds from maturities and repayments of investment securities available-for-sale Proceeds from sale of investments available-for-sale - Purchase of investment securities available-for-sale ) ) Proceeds from sale of other securities - Proceeds from sale of loans previously held for investment Net (increase) decrease in loans and leases ) Purchases of premises and equipment ) ) Proceeds from the sale of other real estate owned Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase (decrease) in core deposits ) Net decrease in certificates of deposit ) ) Net increase in customer repurchase agreements Decrease in short-term borrowings - ) Repayments of FHLB advances and structured repurchase agreements ) ) Proceeds from shares issued - share-based plans Excess tax benefit - share-based plans ) ) Issuance of shares - share-based plans Issuance of common stock in private placement - Purchase of treasury stock ) - Cash dividends, common ) ) Repayment of Series B Preferred stock - ) Repurchase of common stock warrant - ) Cash dividends, preferred - ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements. 7 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES SUPPLEMENTAL CASH FLOW DISCLOSURES The Company considers cash and due from banks and interest earning deposits with banks as cash equivalents for the purposes of reporting cash flows. Cash paid for interest and income taxes is as follows: Six Months Ended (dollars in thousands) June 30, Interest $ $ Income taxes The Company’s investing and financing activities that affected assets or liabilities but did not result in cash receipts or cash payments were as follows: Six Months Ended (dollars in thousands) June 30, Transfers of loans to other real estate (a) $ $ Other than temporary impairment on investment securities - (a) $2.3 million and $0.9 million of OREO was disposed of during the periods ending June 30, 2012 and 2011, respectively. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with instructions to Form 10-Q, and therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States (“GAAP”).However, all normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of these financial statements have been included.These financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto for National Penn Bancshares, Inc. (the “Company” or “National Penn”) for the year ended December 31, 2011, which are included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 (the “Form 10-K”).The results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. The Company has prepared its accompanying consolidated financial statements in accordance with GAAP as applicable to the financial services industry. The consolidated financial statements include the balances of the Company and its wholly owned subsidiary, National Penn Bank (“National Penn Bank”).All material intercompany balances and transactions have been eliminated in consolidation.References to the Company include all the Company’s subsidiaries unless otherwise noted. 8 2.EARNINGS PER SHARE The components of the Company’s basic and diluted earnings per share are as follows: Three Months Ended Six Months Ended (dollars in thousands, except per share data) June 30, June 30, Income for EPS: Net income available to common shareholders $ Calculation of shares: Weighted average basic shares Dilutive effect of: Share-based compensation Warrants - - Weighted average fully diluted shares Earnings per common share: Basic $ Diluted $ The following stock options were excluded from the computation of earnings per share as they were anti-dilutive: Three Months Ended Six Months Ended June 30, June 30, Stock options Exercise price Low $ High $ 9 3.INVESTMENT SECURITIES The amortized cost, gross unrealized gains and losses, and fair values of the Company’s investment securities are summarized as follows: (dollars in thousands) June 30, 2012 Amortized cost Gross unrealized gains Gross unrealized losses Fair value Available-for-Sale U.S. Government agencies $ $
